ON MOTION FOR REHEARING.
GRAVES, Judge.
It is insisted that because of the fact that the count of the indictment under which the conviction was had alleges the ownership to be in M. EL Foster, and the proof shows the same to be in his wife, Mrs. M. H. Foster, that the allegation and proof do not correspond, and therefore a reversal should be had herein. Mr. Foster himself testified that the burned building was the property of his wife, while appellant testified, by means of his confession, that he worked for Mr. Foster at the place that was burned. Relative to the question of the ownership allegation, we are cited to Art. 402, C. C. P., which should settle this matter. This article says in part:
“Where one person owns the property, and another person has the possession of the same, the ownership thereof may be alleged to be in either. Where property is owned in common, or jointly, by two or more persons, the ownership may be alleged to be in all or either of them. * * * Where it is the separate property of a married woman, the ownership may be alleged to be in her, or in her husband. * *
This article has been construed to apply to arson cases. See Morgan v. State, 22 S. W. (2d) 461.
If this property was occupied and in the possession of M. H. Foster, then the allegation and proof are in correspondence; if same was the community property of Foster and his wife, then the allegation of ownership in the husband’s name was correct; if the property was the separate property of the wife, we still find the allegation of ownership’in the husband to be correct. In any of these events, Art. 402, C. C. P. seems to show that the State’s allegation of ownership in M. H. Foster to be proper and legal. .
We think this case has been properly disposed of in our original opinion, and the motion is therefore overruled.